[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION DATED APRIL 5, 1994 ASAMENDED ON JULY 14, 1994
This matter concerned that part of the Judgment of Dissolution wherein the plaintiff was ordered to pay the defendant alimony in the amount of $200 per week for so long as the defendant was obliged to pay $209 per week on the present mortgage on the 1490 New Haven Avenue property or until she dies or remarries.
That particular order was based on the Defendant's Financial Affidavit dated July 27, 1993 wherein the defendant reported her weekly expenses for "mortgage" to be $209 per week.
In the Memorandum of Decision the court ordered:
         "The defendant is awarded alimony in the amount of $200 a week for so long as the defendant is obliged to pay $209 a week on the present mortgage on the 1490 New Haven Avenue property, or until she dies or remarries."
It now appears that the $209 figure was not the amount due on the mortgage each week but it included, as the plaintiff's attorney stated in oral argument on the matter on July 6, 1994:
         "In fact, the amount of $209 per week represented on the defendant's affidavit includes not only the mortgage, which is the principal and interest, but also an additional amount that the defendant was paying to the bank for an arrearage on the mortgage. And it also includes her taxes. The tax escrow was also paid to the bank and included in that $209 per week figure."
The defendant's attorney stated that the $209 amount did CT Page 9437 include an arrearage which the defendant had testified she was paying off at the rate of $100 a month and which has now been paid in full. She also stated that the figure due is no longer $209 but is considerably lower.
The plaintiff's Motion dated July 14, 1994 in paragraph 5 stated that the correct weekly amount of the defendant's payment to the bank was $177.23 per week which included a tax escrow in the amount of $72.79 per week making the defendant's actual "mortgage payment" to be $104.44 per week. This was not controverted.
The Court therefore finds that the amount of alimony which plaintiff shall pay the defendant is $104.44 per week until further order of the court.
THOMAS J. O'SULLIVAN, TRIAL REFEREE